PER CURIAM
|! Rehearing granted in part and otherwise denied.
This matter is before the court on the parties’ joint application for rehearing for the limited purpose of asking this court to order reinstatement of the trial court’s award of loss of consortium to Karen Fecke. After considering the limited nature of the joint application, we agree with the parties that, considering this court’s original opinion, the decree should be amended to reinstate the loss of consortium award. In all other respects, rehearing is denied.
Therefore the DECREE, set forth in the slip opinion at pages 25 and 26, is modified as follows:
Accordingly, for the above reasons, the judgment of the court of appeal is reversed insofar as it held Brandy was entitled to legal interest on an award for future medical care and ordered said interest to be paid into the FMCF; affirmed insofar as it held Brandy was not entitled to recover attorney’s fees and costs from an award for future medical care prior to its placement in the FMCF; and reversed insofar as it vacated Brandy’s award for loss of future earnings and vacated Karen’s loss of consortium award, and the trial court judgment awarding loss of future earnings and loss of consortium reinstated. . .